                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

LENWARD W. PULLIAM, JR.,    :                          Case No. 1:18-cv-348
                            :
     Petitioner,            :                          Judge Timothy S. Black
                            :
vs.                         :                          Magistrate Judge Litkovitz
                            :
WARDEN, LONDON CORRECTIONAL :
INSTITUTION,                :
                            :
     Respondent.            :

                             DECISION AND ENTRY
                 ADOPTING THE REPORT AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 13)
                   AND TERMINATING THIS CASE IN THIS COURT

        This case is before the Court pursuant to the Order of General Reference to

United States Magistrate Judge Litkovitz. Pursuant to such reference, the Magistrate

Judge reviewed the pleadings filed with this Court and, on November 12, 2019, submitted

a Report and Recommendation. (Doc. 214). No objections were filed. 1

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo

all of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that the Report and Recommendation should be and is hereby ADOPTED in

its entirety.



1
  Petitioner filed a “Supplemental to the October 10th, 2018, Objection to the R&R” on October 22, 2018
(Doc. 12). In reality, Petitioner’s filing of October 22, 2018 was a supplement to his response to the
Respondent’s Return of Writ. It was not an “Objection to the R&R” because the Report and
Recommendation (Doc.13) was not even entered by the Magistrate Judge until November 12, 2019, more
than a year after Petitioner’s filing.
                                                   1
      Accordingly:

   1. Plaintiff’s Complaint is DISMISSED WITH PREJUDICE as it is time-barred
      pursuant to 28 U.S. C. § 2241(d)(1).

   2. A certificate of appealability should not issue with respect to any of the claims for
      relief alleged in the petition, which this Court has concluded are barred from
      review on a procedural ground, because under the first prong of the applicable
      two-part standard enunciated in Slack v. McDaniel, 529 U.S. 473, 484-85 (2000),
      "jurists of reason" would not find it debatable whether the Court is correct in its
      procedural ruling.

  3. With respect to any application by petitioner to proceed on appeal informa
     pauperis, the Court should certify pursuant to 28 U.S.C. § l 915(a)(3) that an
     appeal of any Order adopting this Report and Recommendation would not be
     taken in "good faith," and therefore DENY petitioner leave to appeal informa
     pauperis upon a showing of financial necessity. See Fed. R. App. P. 24(a);
     Kincade v. Sparkman, 117 F.3d 949, 952 (6th Cir. 1997).

  4. The Clerk shall enter judgment accordingly, whereupon this case is terminated and
     closed in this Court.

      IT IS SO ORDERED.

Date: December 17, 2019                              s/ Timothy S. Black
                                                     Timothy S. Black
                                                     United States District Judge




                                             2
